— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered June 1, 1982, convicting him of robbery in the second degree (two counts), assault in the second degree, and possession of stolen property in the third degree (two counts), upon a jury verdict, and imposing sentence.
Judgment modified, as a matter of discretion in the interest of justice, by providing that the sentences imposed shall run concurrently. As so modified, judgment affirmed.
A review of the record clearly shows that the police seizure of the defendant and the prompt showup that followed did not violate his rights. Although there were two distinct crimes committed, we find that under the circumstances the sentences imposed should run concurrently. Lazer, J. P., Mangano, Lawrence and Eiber, JJ., concur.